DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,885,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Vaden et al.(USPN 9,871,994)) does not disclose, with respect to claim 1, receiving a first input including a start cue indicating a start of the activity; accessing an average duration for the activity; determining a duration range based on the average duration; selecting one or more content items, from a plurality of content items available to be played, having a total runtime within the duration range for the activity; and adjusting the playback speed of the identified one or more content items based on the total runtime of playback of the one or more content items and the average duration for the activity as claimed.  Rather, Vaden et al. discloses content proxy may be obtained. Content may include video captured by an action camera. Content proxy may include metadata information obtained contemporaneous with the content and stored in a session container. Content proxy may include lower data rate version of the content (thumbnails). Content proxy information may be viewed and/or analyzed in order to obtain one or more highlights. Content portion corresponding to the highlight may be obtained. Multiple versions of content proxy obtained by multiple cameras may be used to identify, display, and/or share content portions in a multi-camera/multiuser applications.  The same reasoning applies to claims 41 and 51 mutatis mutandis.  Accordingly, claims 31-49 and 51 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484